Citation Nr: 0336187	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, initially assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September and December 2001 RO rating decisions that 
granted service connection for diabetes mellitus, effective 
from January 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, the 
record does not show that the veteran was notified of the 
specific evidence needed to substantiate his claim for an 
increased evaluation for the diabetes mellitus.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.

The veteran essentially asserts that his diabetes mellitus 
has worsened since the 2001 RO rating decisions.  Under the 
circumstances, he should be provided with a contemporary VA 
examination to determine the severity of his diabetes 
mellitus.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

VA medical reports of the veteran's treatment and evaluations 
from 1999 to 2002 were received in 2002.  Some of this 
evidence is relevant to the claim for an increased evaluation 
for the diabetes mellitus and was not considered by the RO.  
Nor did the veteran or his representative waive initial 
consideration of this evidence by the RO.  Due process 
requires that this evidence be initially considered by the RO 
prior to appellate consideration of it.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1999.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence that he needs to submit to 
support the claim for a higher rating for 
the diabetes mellitus.  He should be 
advised of the evidence that he must 
submit and of the evidence VA will 
attempt to obtain.  He should be advised 
that he has one year to submit any 
evidence and, that if he would like his 
appeal decided without delay, he can tell 
VA that he wishes to waive any remaining 
time period he has to respond to this 
notice.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his diabetes mellitus.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should note the amount and 
frequency of any injection of insulin, 
any episodes of ketoacidosis or 
hypoglycemic reactions, and any related 
complications.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

3.  After the above development, the RO 
should review the claim for an increased 
evaluation for the diabetes mellitus.  
This review should consider all the 
evidence received since issuance of the 
statement of the case.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




